Opinion by
Mr. Chief Justice Simpson,
The complaint alleged that defendant had obtained a license to dig phosphates in the navigable streams of the State, and had executed his bond to plaintiff (the State), conditioned to make faithful returns every month of the quantity of phosphates mined, and to pay every quarter the royalty provided by law ; that under such license defendant had been engaged in such mining, and for the quarter ending November 30,1885, was indebted to plaintiff in the sum of $522.20, for which sum judgment was demanded. An oral demurrer was interposed at the hearing, that the facts stated did not constitute a cause of action. The Circuit Judge (Norton) overruled this demurrer, and defendant appealed. Held, that the demurrer was well taken, as the statement of indebtedness was a mere conclusion of law, and that no breach of the bond, either in a failure to make the returns or in the nonpayment of the royalty, was alleged in the complaint. Judgment reversed.